Citation Nr: 1820950	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

2. Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for a sinus disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to an initial compensable rating for seborrheic dermatitis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.M.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.   

This matter comes before the Board of Veterans' Appeals (Board) from October 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in February 2018.  The hearing transcript has been associated with the claims file.

The issues of entitlement to increased rating and service connection for sinus disorder, hip disorder, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's PFB began during service.  

2.  A current knee disorder was not present until many years after discharge and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PFB have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).  

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
 
The Board finds service connection is warranted for PFB.  The record includes diagnoses of PFB during service and during the period of the appeal, and the Veteran has competently reported PFB since service.  Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for PFB.  

The Board finds service connection is not warranted for a right or left knee disorder.  Service treatment records reveal treatment for bilateral knee injury in September 1979, history of occasional knee weakness in January 1980, and history of knee pain in December 1981 and June 1982.  The September 1979 and June 1982 treatment records reveal diagnosis of chondromalacia and the January 1980 treatment record reveals a diagnosis of minor ligament strain, for which the Veteran was assigned a quadriceps program.  The records reveal no pathologic findings, X-ray imaging of the left knee was normal in June 1982, and the June 1982 separation examination record reports normal clinical findings for the lower extremities.  Postservice records reveal the Veteran's history of knee pain since service and diagnosis of degenerative joint disease.  

The Board finds the Veteran's current knee disorders, diagnosed as arthritis, were not present until more than one year after discharge from service.  The service medical records reveal no finding indicative of arthritis, and the initial diagnosis dates many years after discharge from service.  Notably, although the Veteran reported symptomatic knees during service, clinical evaluation was consistently normal and X-ray imaging was normal in June 1982, which indicates that arthritis was not present during service.  There is no medical evidence dating the onset of the current knee disorders to service, including a current diagnosis of chondromalacia or ligament abnormality, which could suggest a continuous disorder since service.  Although the Veteran has competently reported pain during and since service, the Veteran is not competent to attribute the complaints to the currently diagnosed arthritis rather than distinct and acute episodes of pain.  Thus, the Board finds the histories are not probative evidence of arthritis during service.  In sum, the Board finds the current left ankle arthritis did not manifest during military service or within a year of discharge.  

The Board further finds a current knee disorder is not etiologically related to service.  There is no medical evidence linking the knee disorder to service, and the June 2009 VA examiner provided a probative opinion that the Veteran's arthritis was typical of age-acquired arthritis.  The Veteran contends that the examination was inadequate because it was conducted by a physician's assistant and not a specialist.  The examination report is complete, and nothing in the reports suggests that an examiner was not competent to perform the required examination, and the Veteran has not noted any particular findings (or absence of findings) that were inaccurate or insufficient to suggest that an examination was inadequate.  Thus, the Board finds the examiner was competent to provide the opinion and that the opinion and examination findings are probative.  Cox v. Nicholson, 20 Vet. App. 563, 569   (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(1)).  Although the Veteran might believe that he has a knee disorder due to service, the record does not suggest the Veteran, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

ORDER

Service connection for PFB is granted.  

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

Based on the evidence of in-service treatment for sinus symptoms and the allegations of in-service hip injury and noise exposure, the Board finds the record would benefit from medical opinions addressing whether the Veteran has a sinus disorder, hip disorder, hearing loss, or tinnitus related to service.   

Furthermore, the Veteran should be afforded additional VA examinations to determine the current severity of the skin disability.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding treatment records.

2.  Afford the Veteran an examination to determine whether the Veteran has a sinus disorder related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should clarify whether the Veteran has a chronic sinus disorder.  If so, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the sinus disorder began in service or is etiologically related to the Veteran's active service.  The examiner must provide a rationale for all opinions expressed.  The examiner should consider the in-service treatment and profiles for sinus problems and upper respiratory symptoms; the reported use of Afrin in January 1980; the diagnoses of "rule out sinusitis" in May 1981, sinusitis in April and May 1982; and the normal X-ray imaging of the sinuses in May 1979 and August 1980.  The examiner should also consider the January 2003 X-ray imaging and the May 2014 computerized tomography imaging of the head and the postservice diagnoses of sinusitis (May 2003), acute sinusitis (December 2004, October 2014, and August 2016), recurrent acute sinusitis versus allergic rhinitis and ETD (April 2012), acute or chronic sinusitis (November 2014), and chronic sinusitis (May 2015).  

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

3.  Afford the Veteran an examination to determine whether the Veteran has a hip disorder related to service.  All pertinent evidence of record must be made available and reviewed by the examiner.

For every diagnosed disorder, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the disorder began in service or is etiologically related to the Veteran's active service.  The examiner must provide a rationale for all opinions expressed, with consideration of the Veteran's history of injury to the hips while doing crab walks during basic training, the normal X-ray imaging of the hips in October 2001, and the finding of early degenerative changes of the hips on X-ray imaging in December 2016.   

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

4.  Afford the Veteran an examination to determine whether the Veteran has hearing loss or tinnitus related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

If it is determined that the Veteran has sufficient hearing impairment to qualify as a disability in one or both ears, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hearing loss began in service or is etiologically related to the Veteran's active service, to include noise exposure in service.  

The examiner should also state an opinion as to whether it is at least as likely as not (50 percent probability or more) that tinnitus began in service or is etiologically related to the Veteran's active service, to include noise exposure in service.

The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

5.  Afford the Veteran a VA examination to determine the current severity of the skin disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups experienced.

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


